Appeal by an employer and its insurance carrier from a decision and award to claimant of disability compensation made by the Workmen’s Compensation Board. Appellants question only the decision of the board which, by a divided vote, excused claimant’s failure to give her employer written notice of her accidental injury as required by the statute (Workmen’s Compensation Law, § 18). Her failure of compliance with the statute was excused upon the ground that her employer was not prejudiced thereby. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffeman, Brewster, Deyo and Coon, JJ.